Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 1 of 22




                    EXHIBIT F
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 2 of 22




                     UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TEXAS


JOE HOLCOMBE, ET AL.                          §
                                              §
                      Plaintiff,              §
                                              §
v.                                            §     CIVIL ACTION NO. 5:18-CV-555-XR
                                              §
UNITED STATES OF AMERICA                      §
                                              §
                      Defendant.              §


______________________________________________________________________________

     NON-PARTY ACADEMY, LTD., D/B/A ACADEMY SPORTS + OUTDOORS’
                   OBJECTIONS AND RESPONSES TO
        SECOND THIRD PARTY SUBPOENA REQUESTING DOCUMENTS
______________________________________________________________________________

TO:    Defendant United States of America, by and through its attorney of record, Paul Stern,
       U.S. Department of Justice, Three Constitution Square, 175 N. Street, NE, 11th Floor,
       Rm. 129, Washington, DC 20002.

       Subject to and without waiving its rights under the Protection of Lawful Commerce in

Arms Act – 15 U.S.C. §§ 7901 et seq. and the stay on discovery currently imposed by the Texas

Supreme Court, Academy, Ltd., d/b/a Academy Sports + Outdoors (“Academy”) hereby submits

its objections and responses to the United States of America’s third party Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action in

accordance with the Federal Rules of Civil Procedure.
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 3 of 22




                                        Respectfully submitted,

                                           /s/ Janet E. Militello
                                           Janet E. Militello
                                           State Bar No. 14051200
                                           Email: jmilitello@lockelord.com
                                           LOCKE LORD LLP
                                           600 Travis Street, Suite 2800
                                           Houston, Texas 77002
                                           (713) 226-1200 (Telephone)
                                           (713) 223-3717 (Facsimile)

                                        ATTORNEY FOR DEFENDANT ACADEMY
                                        LTD. D/B/A ACADEMY SPORTS +
                                        OUTDOORS

Of Counsel:

Brandon F. Renken
State Bar No. 24056197
Email: brenden@lockelord.com
LOCKE LORD LLP
600 Travis Street, Suite 2800
Houston, Texas 77002
(713) 226-1200 (Telephone)
(713) 223-3717 (Facsimile)


David M. Prichard
State Bar No. 16317900
Email: dprichard@prichardyoungllp.com
PRICHARD YOUNG LLP
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
(210) 477-7400 (Telephone)
(210) 477-7450 (Facsimile)




                                           2
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 4 of 22




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served pursuant to
the Federal Rules of Civil Procedure on July 13, 2020, as follows:

Paul David Stern
P.O. Box 888
Washington, DC 20044


United States Attorney’s Office (W.D. Tex.)
Attn: Paul David Stern
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216



                                              /s/ Janet E. Militello
                                              Janet E. Militello




                                                 3
    Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 5 of 22




              THIRD PARTY ABUSE/HARASSMENT OBJECTIONS

1. Academy objects to this Second Third Party Subpoena because, in addition to the
   statutory and other protections set out specifically in response to each Request, the
   subpoena generally seeks to impose an unreasonable and improper burden on Academy, a
   third party, by demanding that Academy produce documents and information that are not
   reasonably calculated to lead to the discovery of admissible evidence, that have no
   connection to Plaintiffs’ claims and/or any of the relevant facts in this lawsuit, and that
   are plainly outside the scope of discovery for the Parties to this lawsuit. Academy has
   already produced all documents even tangentially involved with Plaintiffs’ claims and/or
   the subject transaction and related facts underlying Plaintiffs’ claims; nonetheless, the
   United States Attorney’s Office improperly demands more documents and information,
   on a broader, more burdensome, and harassing scope from Academy than would be
   enforceable against even the Parties herein. That is the opposite of federal law, which
   clearly states that third parties are subject to a more restrictive and limited scope of
   discovery than the actual parties to a lawsuit. In any event, Academy has already
   produced in response to Defendant’s prior subpoena all documents and information
   within the scope of discovery of this lawsuit.

2. Academy also objects to this Second Third Party Subpoena because virtually every
   Request seeks documents and information which have already been produced in this
   lawsuit. As a result, the substance of the Requests are duplicative, abusive, and appear to
   be a substitute for the United States Attorney’s Office actually reviewing the documents
   and information that Academy has already produced, which cover every aspect of the
   subject transaction and Academy’s role in the subject transaction. The United States
   Attorney’s Office’s Second Third Party Subpoena makes clear that United States
   Attorney’s Office has not done any diligence on the documents already produced. While
   it is beyond the scope of Academy’s duty to index the documents it has already produced
   to each Request for which they are responsive, Academy has done so in the Responses,
   below, in the hopes of avoiding further harassment and abuse of the discovery process by
   the United States Attorney’s Office.

                          OBJECTIONS TO DEFINITIONS

1. Academy objects to the definition of “Academy” set forth by the United States
   Attorney’s Office because it includes attorneys and therefore necessarily invades the
   attorney-client and work product privileges. Academy responds solely on behalf of
   Academy Ltd. d/b/a Academy Sports + Outdoors and its employees.

2. Academy objects to the definition of firearm to include “detachable
   magazines/ammunition feeding device sold in the box with the device.” A magazine
   does not fall within the Gun Control Act’s definition of a firearm, 18 U.S.C. § 921(a)(3)
   even when it is included with the sale of a firearm.




                                            4
        Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 6 of 22




             OBJECTIONS AND RESPONSES TO DOCUMENT REQUESTS

    1. All acknowledgement of Federal Firearms Regulations forms, and any documents
attached to said form(s), signed by a representative of Academy and the ATF, from November
25, 2015 through August 15, 2017, and all communications between Academy and the ATF
concerning these documents.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is exceedingly broad and unduly burdensome, and the
burden of searching for and collecting potentially responsive documents far outweighs any
potential probative value or benefit therein. More specifically, this Request seeks “All
Acknowledgement of Federal Firearms Regulations forms” signed by any Academy
representative from any store during an almost-two year period, which encompasses hundreds of
Academy representatives that have no relationship to or involvement with Academy Store No. 41
or the events and circumstances giving rise to this dispute. The Request further seeks to obtain
“all communications between Academy and the ATF concerning these documents,” which
significantly expands the scope of the Request. The only sale within the scope of the
government’s designation of Academy as a responsible third party is the April 7, 2016 sale of a
Ruger AR-556 rifle to Devin Kelley by Academy Store No. 41; documents related to any and all
other sales and all other sales activity by Academy are wholly irrelevant, not reasonably
calculated to lead to the discovery of admissible evidence, and constitute an improper fishing
expedition. Moreover, the forms and documents sought are discoverable through other, more
efficient, and less intrusive means that render them equally available to the United States
Attorney’s Office.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy004658-004691.


                                                5
        Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 7 of 22




    2. All non-privileged documents and communications transmitted internally within
Academy, from January 1, 2013 until December 31, 2016, concerning whether a detachable
magazine is a component of a rifle for purposes of 18 U.S.C. § 921-931 (Brady Gun Control Act)
or for purposes of the excise tax outlined in 27 C.F.R. § 3.61(a) as a component of a “completed
firearm.”

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and unduly burdensome, confusing, and
calls for multiple legal conclusions in order to determine what documents and/or information is
being sought. More specifically, the Request seeks documents and communications from
January 1, 2013 until December 31, 2016, a time period that far exceeds the time frame that is
relevant to the events and circumstances giving rise to this dispute. Moreover, the Request asks
Academy to determine whether any and all communications during the aforementioned time
frame concern “whether a detachable magazine is a component of a rifle for purposes of 18
U.S.C. 921-931 (Brady Gun Control Act) or for purposes of the excise tax outlined in 27 C.F.R.
3.61(a) as a component of a ‘completed firearm’,” an inquiry which is both confusing and
unclear, and which necessarily requires Academy to (i) make a legal determination of the
meaning of the enumerated statutes, (ii) analyze four years’ worth of documents and
communications, which likely number in the hundreds of thousands, to identify potentially
relevant documents, and then (iii) apply that legally determined meaning to the identified
documents to assess their relevance to the Request. Not only is this Herculean task far removed
from the events and circumstances at issue, but also the burden of searching for and collecting
potentially responsive documents far outweighs any potential probative value or benefit therein.
The only sale within the scope of the government’s designation of Academy as a responsible
third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by Academy Store
No. 41; documents related to any and all other sales and all other sales activity by Academy are



                                                6
        Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 8 of 22




wholly irrelevant, not reasonably calculated to lead to the discovery of admissible evidence, and
constitute an improper fishing expedition.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy00001-02300, Academy002408-414, Academy002739-04657, and
Academy004730-4889.

    3. To the extent not already requested, all non-privileged documents and communications
from January 1, 2013, until December 31, 2016, that (a) Academy either transmitted internally to
its own employees or (b) Academy received from the ATF, concerning whether the sale of a
“rifle” to an out-of-state purchaser is illegal pursuant to 18 U.S.C. § 922(b)(3) if such rifle is sold
equipped with a magazine that is illegal under the state law of the state where the out-of-state
purchaser is from.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and unduly burdensome, confusing, and
calls for multiple legal conclusions in order to determine what documents and/or information is
being sought. More specifically, the Request seeks documents and communications from
January 1, 2013 until December 31, 2016, a time period that far exceeds the time frame that is
relevant to the events and circumstances giving rise to this dispute. Moreover, the Request asks
Academy to determine whether any and all communications during the aforementioned time
frame concern “whether the sale of a ‘rifle’ to an out-of-state purchaser is illegal pursuant to 18
U.S.C. 922(b)(3) if such rifle is sold equipped with a magazine that is illegal under the state law
of the state where the out-of-state purchaser is from,” an inquiry which is both confusing and
unclear, and which necessarily requires Academy to (i) make a legal determination of the
meaning of the enumerated statute, (ii) analyze four years’ worth of documents and
communications, which likely number in the hundreds of thousands, to identify potentially


                                                  7
        Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 9 of 22




relevant documents, and then (iii) apply that legally determined meaning to the identified
documents to assess their relevance to the Request. Not only is this Herculean task far removed
from the events and circumstances at issue, but also the burden of searching for and collecting
potentially responsive documents far outweighs any potential probative value or benefit therein.
The only sale within the scope of the government’s designation of Academy as a responsible
third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by Academy Store
No. 41; documents related to any and all other sales and all other sales activity by Academy are
wholly irrelevant, not reasonably calculated to lead to the discovery of admissible evidence, and
constitute an improper fishing expedition.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy00001-02300, Academy002408-414, Academy002739-04657, and
Academy004730-4889.

    4. All non-privileged documents containing Academy’s policies, rules, practices, and/or
procedures from January 1, 2013 until December 31, 2016, concerning modification to items in a
completed firearm package received by Academy having a stock keeping unit (“SKU”) number
from a Federal Firearm Licensee (“FFL”) distributor and/or wholesaler, including but not limited
to modification through removing, switching, or replacing component parts.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is exceedingly broad and unduly burdensome, and the
burden of searching for and collecting potentially responsive documents far outweighs any
potential probative value or benefit therein. More specifically, the Request seeks documents and
communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, the Request presupposes Academy’s firearms related policies, rules, practices,


                                                8
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 10 of 22




and/or procedures and is premised upon a mischaracterization of pertinent facts and
circumstances, frustrating Academy’s ability to properly interpret the question and provide a
response. Lastly, the only sale within the scope of the government’s designation of Academy as
a responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Academy does not have documents responsive to this Request. No such documents exist because
Academy does not “[modify] items in a completed firearm package received by Academy having
a stock keeping unit (‘SKU’) number from a Federal Firearm Licensee (‘FFL’) distributor and/or
wholesaler, including but not limited to modification through removing, switching, or replacing
component parts.”

   5. All documents and communications concerning any instances in which Academy
has modified any firearm received from an FFL distributor and/or wholesaler from January 1,
2013 until December 31, 2016, including but not limited to modification through removing,
switching, or replacing component parts.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and premised upon a mischaracterization
of pertinent facts and circumstances. More specifically, the Request seeks documents and
communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, the Request presupposes Academy’s firearms operations and related policies, rules,
practices, and/or procedures, frustrating Academy’s ability to properly interpret the question and
provide a response. Lastly, the only sale within the scope of the government’s designation of


                                                9
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 11 of 22




Academy as a responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin
Kelley by Academy Store No. 41; documents related to any and all other sales and all other sales
activity by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy does not have documents responsive to this
Request because no such documents exist.

    6. All documents and communications from January 1, 2013 until December 31, 2016,
concerning instances in which Academy denied the sale of an AR-15 semiautomatic rifle with a
high capacity magazines, such as the Model 8500 Ruger AR-556, to a resident of the state of
Colorado and/or Maryland for any reason other than a denial through NICS, including but not
limited to reports detailing why the transfer was not completed.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is exceedingly broad and unduly burdensome, and the
burden of searching for and collecting potentially responsive documents far outweighs any
potential probative value or benefit therein. More specifically, this Request seeks documents and
communications “concerning instances in which Academy denied the sale of an AR-15
semiautomatic rifle with a high capacity magazine, such as the Model 8500 Ruger AR-556, to a
resident of the state of Colorado and/or Maryland for any reason other than a denial through
NICS,” for a four-year period from any store, which encompasses hundreds of Academy stores
that have no relationship to or involvement with Academy Store No. 41 or the events and
circumstances giving rise to this dispute, and thousands of documents reflective of denials for a
myriad of reasons that are completely irrelevant, such as instances where the prospective
transferee completed the Form 4473 in a manner indicating that he was a prohibited person, or
Academy suspected a straw purchase and thus declined the sale without conducting a NICS


                                               10
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 12 of 22




check. The only sale within the scope of the government’s designation of Academy as a
responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

    7. All documents and communications from January 1, 2013 through December 31, 2016,
concerning instances in which Academy Store 41 declined to sell a firearm to an out-of-state
resident because of the fact that the prospective purchaser was an out-of-state resident.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request seeks documents and communications from January 1,
2013 until December 31, 2016, a time period that far exceeds the time frame that is relevant to
the events and circumstances giving rise to this dispute. Additionally, this Request seeks to force
Academy to artificially characterize documents and communications as potentially responsive on
the basis of one specific reason for declining to sell a firearm to an out-of-state resident, out of
several or many reasons that may have impacted the declined transaction. The Gun Control Act
only allows Academy to sell rifles and shotguns to out-of-state residents, 18 U.S.C. § 922(b)(3),
and this request would require Academy to search its records for all occasions over a four year
period in which an out-of-state resident attempted to purchase another type of firearm, such as a
pistol, revolver, frame/receiver, or pistol-grip firearm, at any of Academy’s stores. The only sale
within the scope of the government’s designation of Academy as a responsible third party is the
April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by Academy Store No. 41;
documents related to any and all other sales and all other sales activity by Academy are wholly
irrelevant, not reasonably calculated to lead to the discovery of admissible evidence, and
constitute an improper fishing expedition.



                                                11
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 13 of 22




    8. All non-privileged documents and communications from January 1, 2013 until December
31, 2016, containing Academy’s policies, rules, practices, and/or procedures for all Academy
stores located in Texas concerning the sale of modern sporting rifles to purchasers who present
out-of-state identification.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and premised upon a mischaracterization
of pertinent facts and circumstances. More specifically, the Request seeks documents and
communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, the Request presupposes Academy’s firearms operations and related policies, rules,
practices, and/or procedures, frustrating Academy’s ability to properly interpret the question and
provide a response. Lastly, the only sale within the scope of the government’s designation of
Academy as a responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin
Kelley by Academy Store No. 41; documents related to any and all other sales and all other sales
activity by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy00001-02300, Academy002408-414, Academy002739-04657, and
Academy004730-4889.

   9. To the extent not already requested, all documents Academy utilized from January 1,
2013 until December 31, 2016, to train, instruct, guide, or assist its employees specifically
concerning the sales of the semiautomatic rifle with a high capacity magazines, such as the
Model 8500 Ruger AR-556.



                                               12
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 14 of 22




       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and premised upon a mischaracterization
of pertinent facts and circumstances. More specifically, the Request seeks documents and
communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, the Request presupposes Academy’s firearms related policies, rules, practices,
and/or procedures, frustrating Academy’s ability to properly interpret the question and provide a
response. Lastly, the only sale within the scope of the government’s designation of Academy as
a responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy00001-02300, Academy002408-414, and Academy004730-4889.

    10. All non-privileged documents and communications from January 1, 2013 until December
31, 2016, concerning Academy’s decision to sell no model of the Ruger AR-556 other than the
Model 8500 Ruger AR-556.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery


                                               13
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 15 of 22




requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and premised upon a mischaracterization
of pertinent facts and circumstances. More specifically, the Request seeks documents and
communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, Academy objects that this Request is confusing and nonsensical in that it seeks
documents and communications “concerning Academy’s decision to sell no model of the Ruger
AR-556 other than the Model 8500 Ruger AR-556,” which presupposes the way in which
Academy determines what firearms it will sell during a given time frame, and superimposes an
inaccurate representation of Academy’s strategic thought process for firearm sales, frustrating
Academy’s ability to assess the documents and information that may be responsive to this
Request. The only sale within the scope of the government’s designation of Academy as a
responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy has no documents responsive to this Request,
because no such documents are known to exist.

    11. All documents and communications, from January 1, 2013 until December 31, 2016,
received from Lipseys, or any other FFL distributor and/or wholesaler, containing language
indicating any restrictions or limitations on sales of the Model 8500 Ruger AR-556.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the


                                               14
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 16 of 22




438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy objects that this Request is duplicative of prior Requests. Academy further objects to
this Request because it is exceedingly broad and unduly burdensome, and the burden of
searching for and collecting potentially responsive documents far outweighs any potential
probative value or benefit therein. More specifically, this Request seeks documents and
communications “containing language indicating any restrictions or limitations on sales of the
Model 8500 Ruger AR-556” for a four-year period received by Academy, which encompasses
hundreds of Academy stores and employees that have no relationship to or involvement with
Academy Store No. 41 or the events and circumstances giving rise to this dispute. The only sale
within the scope of the government’s designation of Academy as a responsible third party is the
April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by Academy Store No. 41;
documents related to any and all other sales and all other sales activity by Academy are wholly
irrelevant, not reasonably calculated to lead to the discovery of admissible evidence, and
constitute an improper fishing expedition.

Without waiving the above objections, Academy has no documents responsive to this Request,
because no such documents are known to exist.

    12. All documents Academy utilized from January 1, 2013 until December 31, 2016, to train,
instruct, guide, or assist its employees concerning the effect of Colo. Stat. § 18-12-302 on the
sales of magazines and/or firearms.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the


                                               15
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 17 of 22




Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and unduly burdensome, confusing, calls
for a legal conclusion in order to determine what documents and/or information is being sought,
and is premised upon a mischaracterization of pertinent facts and circumstances. More
specifically, the Request seeks documents and communications from January 1, 2013 until
December 31, 2016, a time period that far exceeds the time frame that is relevant to the events
and circumstances giving rise to this dispute. Moreover, the Request asks Academy to determine
whether any and all documents during the aforementioned time frame concern “the effect of
Colo. Stat. 18-12-302 on the sales of magazines and/or firearms,” an inquiry which necessarily
requires Academy to (i) make a legal determination of the meaning of the enumerated statute, (ii)
analyze four years’ worth of documents, which are likely voluminous, to identify potentially
relevant documents, and then (iii) apply that legally determined meaning to the identified
documents to assess their relevance to the Request. Not only is this Herculean task far removed
from the events and circumstances at issue, but also the burden of searching for and collecting
potentially responsive documents far outweighs any potential probative value or benefit therein.
Additionally, the Request presupposes Academy’s firearms related policies, rules, practices,
and/or procedures, frustrating Academy’s ability to properly interpret the question and provide a
response. The only sale within the scope of the government’s designation of Academy as a
responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy has already produced documents showing its
firearms sales training at Academy00001-02300, Academy002408-414, and Academy004730-
4889.

    13. To the extent not already requested, all non-privileged documents containing Academy’s
policies, rules, practices, and/or procedures from January 1, 2013 until December 31, 2016,
concerning the sales of firearms to out-of-state residents.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-


                                               16
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 18 of 22




CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and premised upon a mischaracterization
of pertinent facts and circumstances. More specifically, the Request seeks documents and
communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, the Request presupposes Academy’s firearms related policies, rules, practices,
and/or procedures, frustrating Academy’s ability to properly interpret the question and provide a
response. Lastly, the only sale within the scope of the government’s designation of Academy as
a responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy00001-02300, Academy002408-414, and Academy004730-4889.

   14. All documents containing modifications to Academy’s policies, rules, practices, and/or
procedures concerning the sales of firearms to out-of-state residents made in response to the
Sutherland Springs Shooting, including but not limited to modifications of employee training
procedures.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme


                                               17
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 19 of 22




Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and premised upon a mischaracterization
of pertinent facts and circumstances. More specifically, the Request seeks documents and
communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, the Request presupposes Academy’s firearms related policies, rules, practices,
and/or procedures, frustrating Academy’s ability to properly interpret the question and provide a
response. Lastly, the only sale within the scope of the government’s designation of Academy as
a responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy does not have documents responsive to this
Request because no such documents exist.

    15. All documents containing modifications to Academy’s policies, rules, practices, and/or
procedures concerning the sale of the Model 8500 Ruger AR-556 semi-automatic, AR-15 style
assault rifle made in response to the Sutherland Springs Shooting, including but not limited to
modifications of employee training procedures.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is overly broad and premised upon a mischaracterization
of pertinent facts and circumstances. More specifically, the Request seeks documents and


                                               18
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 20 of 22




communications from January 1, 2013 until December 31, 2016, a time period that far exceeds
the time frame that is relevant to the events and circumstances giving rise to this dispute.
Additionally, the Request presupposes Academy’s firearms related policies, rules, practices,
and/or procedures, frustrating Academy’s ability to properly interpret the question and provide a
response. Lastly, the only sale within the scope of the government’s designation of Academy as
a responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by
Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition.

Without waiving the above objections, Academy does not have documents responsive to this
Request because no such documents exist.

   16. All non-privileged documents and communications from January 1, 2013 to the present,
concerning the creation, purpose, development, publication and dissemination of all versions of
Academy’s Interstate Long Gun Purchase Map (including the version shown on Academy00110-
111), including but not limited to communications between Academy and ATF related to ATF
Investigator Daniel Mueller’s email inquiry (produced as Academy002875) sent to Ms. Mylinda
Jones on June 27, 2017, about an Academy Interstate Long Gun Purchase Map.

       Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request seeks documents and communications from January 1,
2013 until December 31, 2016, a time period that far exceeds the time frame that is relevant to
the events and circumstances giving rise to this dispute. Additionally, the Request seeks to
obtain “communications between Academy and ATF,” which significantly expands the scope of
the Request. The only sale within the scope of the government’s designation of Academy as a
responsible third party is the April 7, 2016 sale of a Ruger AR-556 rifle to Devin Kelley by


                                               19
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 21 of 22




Academy Store No. 41; documents related to any and all other sales and all other sales activity
by Academy are wholly irrelevant, not reasonably calculated to lead to the discovery of
admissible evidence, and constitute an improper fishing expedition. Moreover, the forms and
documents sought are discoverable through other, more efficient, and less intrusive means that
render them equally available to the United States Attorney’s Office.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy000013-135 and Academy002739-04657.

    17. All documents showing Academy’s annual profits for the years 2015-2017 from the sales
of (a) all firearms, (b) modern sporting rifles, and (c) the Model 8500 Ruger AR-556 semi-
automatic, AR-15 style assault rifle.

         Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is exceedingly broad, unduly burdensome, and abusive
and harassing in that it seeks documents and information with no conceivable relevance to any
claims at issue in the dispute. Moreover, this Request presupposes the way in which Academy
keeps its books and records, and places an undue burden upon Academy by improperly forcing it
to manipulate information and/or create documents that do not exist. The only sale within the
scope of the government’s designation of Academy as a responsible third party is the April 7,
2016 sale of a Ruger AR-556 rifle to Devin Kelley by Academy Store No. 41; documents related
to any and all other sales and all other sales activity by Academy are wholly irrelevant, not
reasonably calculated to lead to the discovery of admissible evidence, and constitute an improper
fishing expedition.

Without waiving the above objections, Academy has already produced documents responsive to
this Request at Academy004727.


                                               20
       Case 5:18-cv-00555-XR Document 246-6 Filed 08/03/20 Page 22 of 22




   18. All documents showing Academy’s annual training and supervision expenses for the
years 2015-2017 from the sales of (a) all firearms, (b) modern sporting rifles, and (c) Model
8500 Ruger AR-556 semi-automatic, AR-15 style assault rifle.

        Response:

Academy objects to this Request on the grounds that the Protection of Lawful Commerce in
Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”) grants Academy immunity from any
“qualified civil liability action” as such term is defined under PLCAA, including the burdens of
discovery resulting therefrom. On that basis, Academy has previously sought an Order
preventing Plaintiffs in this suit from filing and/or pursuing any claims and/or further discovery
requests against or affecting Academy in the currently stayed Texas state court litigation. The
styles of those cases are: Ward v. Academy, Cause No. 2017-CI-23341, in the 224th Judicial
District Court of Bexar County, Texas; Solis v. Academy, Cause No. 2018-CI-14368, in the
438th Judicial District Court of Bexar County, Texas; McMahan v. Academy, Cause No. 2018-
CI-23299, in the 285th Judicial District Court of Bexar County, Texas; Braden, R. v. Academy,
Cause No. 2018-CI-23302, in the 408th Judicial District Court of Bexar County, Texas
(collectively, the “Consolidated Cases”), and Braden, D. v. Academy, Cause No. 2019-CI-03804,
in the 225th Judicial District Court of Bexar County, Texas (“Braden II,” collectively with the
Consolidated Cases, the “Stayed Texas Litigation”). The issue of Academy’s immunity from the
claims set forth in the Stayed Texas Litigation is currently pending before the Texas Supreme
Court and is scheduled for oral argument on October 6, 2020. Because PLCAA immunizes
Academy from suit in a qualified civil liability action, including the burdens of discovery,
Academy objects to the discovery sought in this case.

Academy also objects that this Request is exceedingly broad, unduly burdensome, and abusive
and harassing in that it seeks documents and information with no conceivable relevance to any
claims at issue in the dispute. Moreover, this Request presupposes the way in which Academy
keeps its books and records, and places an undue burden upon Academy by improperly forcing it
to manipulate information and/or create documents that do not exist. The only sale within the
scope of the government’s designation of Academy as a responsible third party is the April 7,
2016 sale of a Ruger AR-556 rifle to Devin Kelley by Academy Store No. 41; documents related
to any and all other sales and all other sales activity by Academy are wholly irrelevant, not
reasonably calculated to lead to the discovery of admissible evidence, and constitute an improper
fishing expedition.

Without waiving the above objections, Academy has no documents responsive to this Request,
because no such documents are known to exist.




                                               21
